UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-22024 NEW LEAF BRANDS, INC. (Exact name of registrant as specified in its charter) Nevada 77-0125664 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) One De Wolf Road Suite 208, Old Tappan, New Jersey 07675 (Address of principal executive offices) (Zip Code) (201) 784-2400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of August 16, 2010, there were 74,351,452 shares of our common stock, $0.001 par value, outstanding. NEW LEAF BRANDS, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1 Financial Statements 3 Condensed Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations for the three months and six months ended June 30, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 (unaudited) 5 Footnotes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 Quantitative and Qualitative Disclosures About Market Risk 24 Item 4 Controls and Procedures 24 PART II – OTHER INFORMATION Item 1 Legal Proceedings 25 Item 1A Risk Factors 25 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3 Defaults Upon Senior Securities 28 Item 4 Removed and Reserved 28 Item 5 Other Information 28 Item 6 Exhibits 28 2 PART I – FINANCIALINFORMATION ITEM 1- FINANCIAL STATEMENTS NEW LEAF BRANDS, INC. (formerly Baywood International, Inc.) Condensed Consolidated Balance Sheets June 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of an allowance for doubtful accounts of approximately $79,000 and $90,000 at June 30, 2010 and December 31, 2009, respectively Inventory Escrow deposit - Prepaid expense and other current assets Total current assets Property and equipment, net Intangible assets, net Total assets $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued expenses Due to related parties Interest payable Notes payable to related parties Current portion of long-term debt Derivative payable - Total current liabilities Long-term debt Derivative payable - Total liabilities Contingencies (Note 8) STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.001 par value; 10,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.001 par value: 500,000,000 shares authorized; 74,326,452 shares and63,105,477 shares issued and outstanding at June 30, 2010 and December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to the condensed consolidated financial statements 3 NEW LEAF BRANDS, INC. (formerly Baywood International, Inc.) Condensed Consolidated Statements of Operations For The Three Months Ended June30, For The Six Months Ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net sales $ Cost of goods sold Gross profit Operating expenses: Shipping and handling Sales and marketing General and administrative Depreciation and amortization Total operating expenses Loss from operations ) Other income (expense): Interest income - - 5 - Interest expense ) Loss on extinguishment of accounts payable and long-term debt ) - ) - Amortization of debt discount and deferred financing costs ) Unrealized gain (loss) on derivative payable ) ) Other ) ) ) Total other income (expense) Loss from operations before provision for income taxes ) Provision for income taxes - Loss from continuing operations ) Loss from discontinued operations, net ) Net loss ) Dividends on preferred stock - - Loss available to common stockholders $ ) $ ) $ ) $ ) Net loss per share - basic and diluted Continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) Net loss $ ) $ ) $ ) $ ) Weighted average shares outstanding See accompanying notes to the condensed consolidated financial statements 4 NEW LEAF BRANDS, INC. (formerly Baywood International, Inc.) Condensed Consolidated Statements of Cash Flows For the Six Months Ended June 30, (Unaudited) (Unaudited) Operating Activities: Continuing operations: Loss from continuing operations $ ) $ ) Adjustments to reconcile loss from continuing operations to net cash used in continuing operating activities: Depreciation and amortization Loss on extinguishment of accounts payable and long-term debt - Amortization of debt discount and deferred financing costs - Warrants issued for services - Stock-based compensation Common stock issued for services Loss on disposal of property and equipment - Unrealized (gain) loss on derivative payable (380,623 ) Changes in assets and liabilities: Accounts receivable (386,768 ) (837,925 ) Inventory (492,378 ) (58,672 ) Prepaid expenses and other current assets (37,920 ) Accounts payable Accrued expenses (52,934 ) Due to related parties (123,150 ) Interest payable Net cash used in continuing operating activities (2,824,535 ) (1,924,614 ) Discontinued operations: Loss from discontinued operations (50,000 ) (2,181,711 ) Adjustments to reconcile loss from discontinued operations to net cash used in discontinued operating activities: Impairment of intangible assets - Write-off of escrow from sale of discontinued operations - Depreciation and amortization - Stock-based compensation - Changes in discontinued assets and liabilities - Net cash used in discontinued operating activities - Net cash used in operating activities (2,824,535 ) (713,556 ) Investing Activities: Continuing operations: Purchases of property and equipment (16,945 ) (1,470 ) Net cash used in continuing investing activities (16,945 ) (1,470 ) Discontinued operations: Purchases of property and equipment - (2,120 ) Net cash used in discontinued investing activities - (2,120 ) Net cash used in investing activities (16,945 ) (3,590 ) Financing Activities: Continuing operations: Proceeds from the issuance of long-term debt Receipt of escrow from sale of discontinued operations - Proceeds from the sale of common stock and warrants - Repayments of line of credit, net - (1,853 ) Repayments of long-term debt (55,619 ) (330,194 ) Fees paid in connection with the sale of common stock and warrants (17,500 ) - Payment of dividends - (3,500 ) Proceeds from exercise of warrants - Net cash provided by continuing financing activities Decrease in cash and cash equivalents (1,322,101 ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Supplemental disclosures: Cash paid during the period for: Interest $ $ Non-cash investing and financing activities: Recognition of beneficial conversion feature on long-term debt $ $
